Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2 and 4-7 are currently under examination, wherein claims 1 and 2 have been amended and claims 4-7 have been newly added in applicant’s amendment filed on February 18, 2021. The 1.132 declaration filed by the applicant on February 18, 2021 is acknowledged herein. The non-elected claim 3 has been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1 and 2 under 35 U.S.C. 103 as stated in the Office action dated October 9, 2020 have been withdrawn in light of applicant’s amendment filed on February 18, 2021. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takajo et al. (US Pub. 2014/0234638 A1).
With respect to claims 1, 2 and 4-7, Takajo et al. (‘638 A1) discloses a method of producing a grain-oriented electrical steel sheet comprising applying a tension coating to a grain-oriented electrical steel sheet after the final annealing of the sheet; heating the sheet to a high temperature (e.g. above 100oC); then cooling the sheet to room temperature to introduce thermal strains and reduce iron loss; and domain-refining the sheet by irritating the sheet with an electron beam (abstract, paragraphs [0004], [[0019]-[0022] and [0042]). The claimed features of a coil shape of the sheet and domain-refining under a reduced pressure is known in the art of grain-oriented electrical steel sheets. The heating and cooling temperature ranges disclosed by Takajo et al. (‘638 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Takajo et al. (‘638 A1) with an expectation of success because Takajo et al. (‘638 A1) discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s 1.132 declaration and arguments filed on February 18, 2021 have been fully considered but they are not persuasive.	
The 1.132 declaration is insufficient to overcome the rejection of claims 1 and 2 based upon 35 U.S.C. 103 as being unpatentable over Takajo et al. (‘638 A1) as set forth in the last Office action because 1) even though the standard deviation of the comparative example d is greater than that of inventive example 3, the average iron loss ranges of the examples are actually overlapping; and 2) the standard deviation of the 
In response to applicant’s arguments filed on February 18, 2021 which is similar to those in the 1.132 declaration, see examiner’s response to the 1.132 declaration above. Takajo et al. (‘638 A1) does not have to recognize the relationship between the temperature control and the iron loss of the steel sheet as long as that Takajo et al. (‘638 A1) at least suggests the temperature ranges as claimed. Furthermore, it is well held that the motivation to select the temperature ranges of Takajo et al. (‘638 A1) does not have to be the same as that of the instant invention. See MPEP 2144 [R-5].
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/8/2021